Citation Nr: 9909315	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  95-14 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for a positive 
tuberculosis tine test.

2. Entitlement to service connection for carpal tunnel 
syndrome of the left hand.

3. Entitlement to service connection for gout, bilateral 
feet.

4. Entitlement to service connection for the residuals of a 
concussion (headaches).

5. Entitlement to service connection for sinusitis.

6. Entitlement to service connection for hemorrhoids.

7. Entitlement to service connection for bilateral high 
frequency hearing loss.

8. Entitlement to service connection for 
hypercholesterolemia.

9. Entitlement to service connection for prostate cancer.

10. Entitlement to service connection for asthma.

11. Entitlement to service connection for a corneal abrasion 
of the left eye.

12. Entitlement to service connection for bilateral 
refractive error.

13. Entitlement to a compensable disability rating for 
pterygium of the left eye.

14. Entitlement to a disability rating greater than 50 
percent for bilateral pes planus.

15. Entitlement to a compensable 
disability rating for the residuals of a left ring finger 
fracture.

16. Entitlement to a disability rating greater than 10 
percent for right shoulder bursitis.

17. Entitlement to a disability rating greater than 10 
percent for left shoulder bursitis.

18. Entitlement to a disability rating greater than 20 
percent for prostatitis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from to September 1969 to 
August 1992.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).   

The appellant has alluded to being unable to work because of 
his service-connected disabilities.  The Board notes that in 
February 1998, supervisory RO personnel directed that an 
application for a total disability rating due to individual 
unemployability be forwarded to the appellant.  Review of the 
appellant's claims folder of the documents submitted 
subsequent to February 1998 has not revealed that the 
application was forwarded as directed.  Accordingly, the RO 
should undertake any appropriate action towards assisting the 
appellant in filing an application for a total disability 
rating due to individual unemployability.    


FINDINGS OF FACT

1. The appellant did not serve in Vietnam.

2. The evidence does not show that the appellant has a 
current disability resulting from a positive tuberculin 
tine test, hypercholesterolemia, or from a corneal 
abrasion of the left eye.  

3. The evidence does not show that the appellant has carpal 
tunnel syndrome of the left hand, gout of both feet, a 
chronic headache disorder, sinusitis, hemorrhoids, 
bilateral high frequency hearing loss or asthma.  

4. Competent medical evidence has not been adduced to 
indicate that bilateral refractive error, or refractive 
error of the left eye, was sustained or aggravated as a 
result of military service.

5. The evidence does not evince a linkage between any 
incident of the appellant's military service and diagnosed 
prostate cancer.

6. The appellant's disability from a pterygium of the left 
eye does not result in loss of visual acuity, and is 
without functional impairment of the eye.

7. The appellant's bilateral pes planus is characterized by 
pronounced symptoms of extreme tenderness and marked 
displacement of the plantar surfaces, not improved by 
orthopedic shoes or appliances.   

8. The appellant's left ring finger fracture residuals do not 
include extremely unfavorable ankylosis, and are 
characterized by full range of motion, and are accompanied 
by normal grip strength of the left hand.


CONCLUSIONS OF LAW

1. The claims of service connection for a disability 
resulting from a positive tuberculin tine test, carpal 
tunnel syndrome of the left hand, gout of both feet, a 
chronic headache disorder, sinusitis, hemorrhoids, 
bilateral high frequency hearing loss, 
hypercholesterolemia, prostate cancer, asthma, a corneal 
abrasion of the left eye and bilateral refractive error 
are not well grounded.  38 U.S.C.A. § 5107(b)(West 1991).

2. The criteria for a compensable rating for pterygium of the 
left eye have not been met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Code 6034 
(1998).

3. A rating in excess of 50 percent for bilateral pes planus 
is not warranted. 38 U.S.C.A. § 1155, (West 1991); 38 
C.F.R. §§ 4.57, 4.71a, Diagnostic Code 5276 (1998). 

4. A compensable rating is not warranted for residuals of a 
left ring finger fracture. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5227 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant generally contends that a grant of service 
connection is warranted for the disorders at issue.  He has 
proffered no specific contentions with regard to his claims 
for higher disability ratings, other than to assert that his 
disorders are generally more severe than are contemplated by 
the currently assigned ratings.  

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).  Such a claim has been defined to be "one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible" in order 
meet the burden established in the statute.  Kandik v. Brown, 
9 Vet. App. 434, 439 (1996); See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
see Watai v. Brown, 9 Vet. App. 441, 443 (1996);
see also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed.Cir. 
1997)(expressly adopting the definition of a well-grounded 
claim as established in Caluza).  

The burden to submit evidence sufficient to establish a 
"well-grounded" claim is the claimant's, and the claimant's 
alone.  Epps, 126 F.3d at 1469.  

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza,  7 Vet. App. at 504; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The truthfulness of evidence is presumed in determining 
whether a claim is well grounded.  Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996).  The exceptions to this rule occur when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993); see, e.g. Samuels v. West, 11 Vet. App. 433, 436 
(1998);  (Where the veteran sought service connection for 
post-traumatic stress disorder, based upon multiple stressors 
occurring during "combat" in Vietnam, and the record 
clearly showed he had never served in Vietnam, no presumption 
of credibility attached to his statements of his in-service 
claimed stressors);  Godfrey v. Brown, 7 Vet. App. 398, 407 
(1995) (Where the report of the Social Security 
Administration reflected that its findings were based on the 
veteran's disability of a "twenty-year history of back 
problems" as demonstrated by "medical evidence" and the 
medical evidence as contained in the SSA file reflected no 
such history, the SSA statement cannot be presumed to be 
credible claim when on its face it conflicted with the 
medical evidence on which it is expressly premised).  

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Certain chronic disabilities, such as  
sensorineural hearing loss and prostate cancer, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As to the claims for disability ratings greater than are 
currently assigned,  determinations of these issues are 
resolved through the application of a schedule of ratings, 
which is predicated upon the average impairment of earning 
capacity.  Separate diagnostic codes identify various 
disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

With regard to the claims that have been in continuous 
appellate status since their original assignment of service-
connection, the evidence to be considered includes all 
evidence proffered in support of the original claim.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
With regard to the claims for an "increased" rating, the 
degree of impairment resulting from a disability is a factual 
determination and the Board's primary focus in such cases is 
upon the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55, 57-58 (1994); See Solomon v. Brown, 6 
Vet. App. 396, 402 (1994).  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See    Gilbert 
v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, the Board will 
review each of the appellant's claims in turn, and separately 
discuss the applicable statutory and regulatory law in the 
context of the disposition of each claimed disorder.  


Entitlement to service connection for a positive tuberculosis 
tine test

Factual background:

The appellant's service medical records include periodic 
physical examination reports dated in March 1972, September 
1976, and April 1985.  These reports do not reflect any 
mention of a tuberculosis disorder.  In January 1991, he was 
reported to have had a history of a positive tuberculosis 
tine test.  The appellant reported having had no previous 
history of active tuberculosis, and contemporaneous 
radiographic examination revealed the presence of no disease. 
In April 1992, the appellant underwent a pre-retirement 
medical examination.  A radiographic report revealed no 
abnormalities.  

In November 1992, the appellant underwent a chest x-ray.  No 
evidence of active chest disease was found.  

In July 1998, the appellant underwent a medical examination 
conducted by T.A.H., M.D.  In his report, Dr. H. noted that 
the appellant had a history of exposure to tuberculosis, but 
that the appellant had denied any signs or symptoms of the 
disease.  Dr. H. further stated that the appellant's "workup 
was negative."  

Relevant law and analysis:

As is discussed above, in order to establish service 
connection for a claimed disorder, the appellant bears the 
predicate burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that his claim is 
well grounded.  Caluza, supra.  A critical component of a 
well-grounded claim is that there must be evidence of a 
current disability, as it is now well-settled that the law 
limits entitlement for service-related diseases and injuries 
to cases where the underlying in-service incident has 
resulted in a disability.  In the absence of proof of a 
present disability, there is no valid claim presented.  See 
Brammer v. Derwinski,  3 Vet. App. 223 (1992).  Absent a 
currently manifested disability, the claim is not plausible 
and is therefore not well grounded.  Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

Although the appellant was noted to have a history of having 
a positive tuberculin tine test, there has been presented no 
competent medical evidence to suggest the presence of a 
resulting tuberculosis disability.  In particular, the Board 
notes that in July 1998, the appellant denied having any 
symptoms of the disorder and the "workup [was] negative."  
See Murillo v. Brown, 9 Vet. App. 322, 323 (1996); Salong v. 
Brown, 7 Vet. App. 130, 132 (1994); Tubianosa v. Derwinski, 3 
Vet. App. 181, 184 (1992).  Accordingly, because there has 
not been a showing that the appellant has a current 
disability resulting from a positive tuberculin tine test, 
his claim is not well-grounded and it is denied.    


Entitlement to service connection for carpal tunnel syndrome 
of the left hand

Factual background:

The service department physical examination reports of March 
1972, September 1976 and April 1985 are devoid of any mention 
of a left hand disorder.  In July 1985, the appellant 
complained of pain in his left hand after played softball.  
He reported that he experienced pain when he adducted his 
left thumb and had weakness when his lifted it.  No numbness 
was noted.  The diagnostic assessment was carpal tunnel 
syndrome.  A splint was prescribed.  During the appellant's 
pre-retirement physical examination of April 1992, there were 
no complaints or abnormalities noted of the appellant's left 
hand.  

The appellant underwent a VA physical examination in April 
1994.  He reported that he had been diagnosed many years 
previously to have carpal tunnel syndrome, but he then had no 
complaints.  The examiner opined that there was insufficient 
clinical evidence to warrant a current diagnosis of carpal 
tunnel syndrome.  

Relevant law and analysis:

As is discussed above, in order to present a well-grounded 
claim of service connection for a disorder, there must be 
evidence of a present disability.  Caluza and Brammer, supra.  
However, the appellant's claim for carpal tunnel syndrome of 
the left hand fails on this basis.  There is no evidence that 
any disability of the left hand, to include carpal tunnel 
syndrome, is presently resulting from the July 1985 injury.      

Because the appellant has not submitted a well-grounded claim 
of entitlement to service connection for left carpal tunnel 
syndrome, the claim will be denied.


Entitlement to service connection for gout, bilateral feet

Factual background:

The service department physical examination reports of March 
1972, September 1976 and April 1985 are devoid of any mention 
of a disorder consistent with gout.  In September 1990, the 
appellant underwent a podiatric examination in connection 
with treatment for chronic pes planus.  There were no 
complaints, symptoms, or clinical findings noted with regard 
to any gout disorder.  During the appellant's April 1992 pre-
retirement physical examination, there was no reference to 
gout.

At a March 1994 personal hearing before a hearing officer at 
the RO, the appellant stated that he was diagnosed to have 
gout at Fort Eustis, Virginia.  He stated that he was 
subsequently treated for the disorder at both Fort Carson, 
Colorado and in Germany, and these treatments took place in 
the 1980's and the 1990's.  (See Transcript [ hereafter T.], 
22).  He said that he was prescribed Motrin(r) for treatment of 
the disorder.  (T. 23).   

During the April 1994 VA examination, the appellant reported 
that he had been diagnosed to have gout of both feet "years 
ago."  He reported that this diagnosis had been rendered at 
a "naval hospital in Memphis, Tennessee."  He reported 
flare-ups of his condition a few times a year, and that he 
used an anti-inflammatory medication for treatment.  Upon 
clinical examination, the examiner noted that the appellant 
had marked pes planus changes in both feet.  A diagnosis of 
"gout, chronic and recurrent, as described" was rendered.    

The appellant underwent a VA orthopedic examination in 
November 1997.  The examination report reflect that although 
pes planus deformities were noted, there were no references 
to gout.   

Relevant law and analysis:

The Board has carefully examined all evidence of record, and 
notes that notwithstanding the appellant's contentions, the 
service medical records are devoid of any mention of gout.  
Further, there has been no showing that the service medical 
records as are contained in the appellant's claims folder are 
incomplete.  Although the appellant was treated for bilateral 
pes planus throughout the course of his military service and 
thereafter, there has been adduced no competent evidence to 
reflect that the appellant developed gout either during or 
subsequent to his military tenure.  

Although in April 1994, the appellant reported to a VA 
medical examiner that he had once been diagnosed to have gout 
and that he had recurrent episodes of the disorder, there 
were no findings then rendered regarding the presence of the 
disease.  To the extent that the April 1994 examiner noted a 
diagnosis of "chronic and recurrent" gout, he did so based 
solely upon the appellant's self-reported history, as 
evidenced by his notation that the disorder was "as 
described" by the appellant.  However, the significant 
factor with regard to the April 1994 examination report is 
that it is devoid of any mention of the presence of the 
disorder.  As is noted above, the November 1997 VA medical 
examination of the appellant's feet is also silent regarding 
the presence of gout, either through clinical findings or the 
subjective report of the appellant.  

In these circumstances, the appellant's claim fails upon the 
basis that there has been presented no evidence to reflect 
that he has gout.  Caluza, supra.    

The Board has examined all evidence of record with a view 
towards determining whether the appellant has notified VA of 
the possible existence of information which would render his 
claim plausible.  Of particular scrutiny in this regard is 
the appellant's report of April 1994 that at an unspecified 
time of "years ago," he had been diagnosed to have gout at 
a "naval hospital" in Memphis, Tennessee.  However, the 
Board finds that this report is too remote and generalized to 
warrant further inquiry.  See Carbino v. Gober, 10 Vet. App. 
507, 510 (1997).  

Because the appellant has not submitted a well-grounded claim 
for gout, bilateral feet, the claim is denied.


Entitlement to service connection for the residuals of a 
concussion (headaches)

Factual background: 

The appellant's service medical records reveal that in July 
1980, he was involved in a motor vehicle accident.  He 
complained of pain to his head, neck stiffness and dizziness.  
He complained of a severe headache.  He was prescribed anti-
inflammatory medication for his headaches and advised to 
return to the dispensary if his headache persisted.  While 
playing softball in April 1981, the appellant was hit in the 
left side of his face and nose by the ball.   Both a 
concussion and a contusion were diagnosed.  

In an April 1985 report of medical history questionnaire, the 
appellant denied having frequent or severe headaches.  There 
were no clinical abnormalities noted during the course of 
this examination referable to a headache disorder.  

In February 1986, the appellant reported to a military 
emergency care facility for treatment of a headache.  
However, he left the facility without being seen by a 
physician or other medical care provider.   

During the appellant's April 1992 pre-retirement physical 
examination, the appellant reported that he then had or once 
had frequent or severe headaches.  However, there were no 
reported clinical findings relative to the appellant's 
report.  

At the March 1994 personal hearing before a hearing officer 
at the RO, the appellant stated that he had 4 "bad" 
headaches per week.  He stated that he took aspirin for 
treatment.   (T. 25).  He stated that physicians had not 
opined as to the source of his headaches.  (T. 26).    

During the April 1994 VA examination, the appellant reported 
that he had intermittent headaches a few times each year, but 
they did not happen on a regular basis.  The examiner, who 
reported that he had reviewed the appellant's claims folder, 
opined that there was insufficient clinical evidence to 
warrant a diagnosis of an acute or chronic problem. 

During the July 1998 examination conducted by Dr. H., the 
appellant in-service incidents of trauma were not recorded in 
his past medical history.  The appellant reported that he had 
experienced some headaches with a recent fever, but that they 
had since resolved.   

Relevant law and analysis:

The appellant's service medical records reflect that he 
incurred trauma to the head of unknown severity twice in the 
early 1980's, and he was prescribed medication for a 
headache.  Although the appellant reported having had 
headaches upon his retirement from military service, there 
was no clinical data recorded as to the occurrence of these 
headaches, their frequency, or most critically, their 
etiology.  

For purposes of the well-grounded claim analysis, however, 
the April 1994 VA examiner's report is dispositive.  At that 
time, the examiner specifically found that there was 
insufficient evidence to diagnose a chronic or acute headache 
disorder.  As has been reviewed at length above, in order for 
a claim to be found well-grounded, there must be evidence of 
a current disability.  

A headache disorder not being evidenced by record, the 
appellant's claim is not well-grounded is denied.  


Entitlement to service connection for sinusitis

Factual background:

The appellant's service medical records reveal that in May 
1980, he was treated for sinus congestion.  He thereafter 
experienced colds; however, there were no further references 
to any sinus diseases.  

Periodic service department physical examinations in March 
1972, September 1976, and in April 1985 otherwise reflect no 
mention of a sinus disorder.  During the appellant's April 
1992 pre-retirement physical examination, there were no 
complaints, symptoms or clinical findings relative to 
sinusitis.  Upon clinical examination, the appellant's 
sinuses, mouth and throat were reported to be normal.  

At the March 1994 personal hearing before a hearing officer 
at the RO, the appellant stated that he purchased 
commercially available antihistamines for a sinus problem.   
(T. 33).  He stated that he was treated throughout service 
for a sinus problem, but that the treatment may not be 
reflected in his records.  (T. 34). He stated that he had 
daily nosebleeds.  (T. 35).  

During the April 1994 VA examination, the appellant reported 
that in 1980 he experienced some sinus congestion.  He stated 
that he occasionally had some congestion, but that he had not 
taken antibiotics recently for its treatment.  He denied 
having purulent discharge.  As to sinusitis, the examiner 
opined that there was insufficient clinical evidence to 
warrant a diagnosis of an acute or chronic problem.    

Relevant law and analysis:

As noted above, in order for a claim to be well-grounded, 
there must have been submitted competent medical evidence of 
a disability in support of the claim.  Caluza, supra.  The 
record with regard to this claim is devoid of any diagnosis 
of sinusitis, or any other chronic sinus disorder.  In 
particular, the April 1994 VA examiner specifically found 
insufficient evidence to diagnose sinusitis.

The only opinion that the appellant currently has sinusitis 
is the appellant's own.   However, the appellant's theory is 
not sufficient to render his claim well grounded.  It is now 
well-established that the appellant, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. App. 
296, 299 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Because the appellant's claim of entitlement to service 
connection for sinusitis is not well grounded, it is denied.     

Entitlement to service connection for hemorrhoids

Factual background:

The service department physical examination reports of March 
1972, September 1976 and April 1985, as well as the totality 
of the appellant's service medical records, are devoid of any 
mention of a hemorrhoidal condition.  During the appellant's 
April 1992 pre-retirement physical examination, the 
appellant's anus and rectum were noted to be within normal 
limits.  

At the March 1994 personal hearing before a hearing officer 
at the RO, the appellant stated that he had hemorrhoids.  (T. 
35).  He stated that he used Preparation H(r) in self-
treatment.  (T. 36).  

During the April 1994 VA examination, the appellant reported 
having had hemorrhoids "off and on" with chronic rectal 
bleeding.  He reported that this had been occurring "for 
years."  Upon clinical examination, no hemorrhoids were 
noted. 
In a September 1995 service department physical examination 
report, the appellant's rectal examination resulted in normal 
findings.  

During the July 1998 examination conducted by Dr. H., the 
appellant denied abdominal pain or diarrhea and denied any 
rectal problems.  During the July 1998 examination conducted 
by Dr. H., the appellant denied abdominal pain or diarrhea 
and denied any rectal problems.  

Relevant law and analysis:

As noted above, in order for a claim to be well-grounded, 
there must have been submitted competent medical evidence of 
a disability in support of the claim.  Caluza, supra.  The 
record with regard to this claim is devoid of any diagnosis 
of hemorrhoids.  In particular, the April 1994 VA examiner 
found no hemorrhoids.

Because the appellant's claim of service connection for 
hemorrhoids is not well grounded, it is denied.  

Service connection for bilateral high frequency hearing loss

Factual background:

The service department physical examinations conducted in 
March 1972, September 1976,  and April 1985 do not reflect 
any complaint or clinical reference to any hearing loss.  The 
appellant underwent an audiological evaluation in April 1992, 
contemporaneous with his pre-retirement physical examination.  
Testing revealed the following pure tone thresholds, in 
decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
20
5
15
LEFT
10
0
0
0
15

In the accompanying report of medical history questionnaire, 
the appellant denied having hearing loss.  There was no 
diagnosis then rendered relative to any hearing disorder.  

During the March 1994 personal hearing before a hearing 
officer at the RO, the appellant represented that his primary 
hearing problem was with ringing of the ears.   (T. 27-28).  
 
Relevant law and analysis:

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (1998).

The Board finds that the appellant has not submitted a well-
grounded claim of entitlement to service connection for 
bilateral hearing loss.  As is noted above, the appellant has 
limited his subjective complaints regarding his hearing to a 
report of ringing in the ears, and the clinical evidence of 
record reveals that the appellant's bilateral hearing  has 
not met the threshold requirements of 38 C.F.R. § 3.385, for 
establishing hearing loss as a disability for VA purposes.

Because the law, and not the facts, is dispositive of the 
issue, the appellant has failed to state a claim upon which 
relief may be granted, and, as a matter of law, the claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


Entitlement to service connection for hypercholesterolemia.

Factual background:

The appellant's periodic military physical examinations of  
March 1972, September 1976, and April 1985 are devoid of any 
mention of a disability resulting from elevated blood 
cholesterol content.  

In May 1985, the appellant was noted to have a blood 
cholesterol value exceeding the upper limits of normal for 
his age.  In February 1988, hypercholesterolemia was 
diagnosed and was treated thereafter.

In April 1992, the appellant complained of episodic 
midsternal chest pain and shortness of breath.  Upon clinical 
examination, a myocardial infarction was ruled out.  The 
diagnostic impression was that of a non-cardiac chest pain, 
musculoskeletal in etiology.  The appellant was encouraged to 
lose weight and continue with an exercise program..      

In November 1992, the appellant was treated at the Evans Army 
Community Hospital, Fort Carson, Colorado.   He reported 
having had chest pains.  An electrocardiogram study resulted 
in normal readings.  Radiographic examination resulted in 
findings of "less than optimal inspiration," but there was 
found no evidence of an active chest disease.  He was 
diagnosed to have chest pain of musculoskeletal origin and 
hypercholesterolemia.  A myocardial infarction was ruled out.

In July 1998, Dr. H. reported that the appellant's cardiac 
examination revealed a regular rate and rhythm, without 
murmur.  

Relevant law and analysis:

As is noted above, the appellant clearly manifested elevated 
cholesterol readings while in service.  However, these 
readings do not, perforce, establish that service connection 
for such readings is appropriate.  As outlined above, the 
statutory provisions that govern the granting of service 
connection by VA stipulate that such benefit is warranted 
"[f]or disability resulting from personal injury suffered or 
disease contracted in line of duty...." 38 U.S.C.A. §§ 1110, 
1131.  These statutory provisions in essence require that a 
disability or disease must be manifested for service 
connection to be granted. 

In the appellant's case, while elevated cholesterol or 
hypercholesteremia has been identified during service, a 
disability that would be manifested thereby was not 
identified, either in service or thereafter.  It follows 
that, since a disability manifested by hypercholesteremia is 
not shown, service connection therefor cannot be granted.  As 
is otherwise reviewed above, in the absence of a current 
disability, as defined by governing law, service connection 
for elevated levels of cholesterol must be denied.


Entitlement to service connection for prostate cancer

Factual background:

The appellant's service personnel records reflect no 
assignments to Vietnam during his military tenure.  His 
appellant's periodic military physical examinations of March 
1972, September 1976, and April 1985 are devoid of any 
mention of a developing carcinoma of the prostate.  

While on active duty in February 1988, the appellant was 
diagnosed to have prostatitis.  A cystoscopy was performed in 
March 1988.  

During his April 1992 pre-retirement physical examination, 
the appellant was noted to have an enlarged prostate.  
Chronic prostatic hypertrophy was diagnosed.  There were no 
findings relative to the development or the onset of a 
cancer.  

The appellant was diagnosed to have adenocarcinoma of the 
prostate in September 1995.  There is no mention in the 
records associated with this diagnosis reflecting the onset 
of the disorder or its etiology.

Relevant law and analysis:

As a preliminary matter, the Board observes that the 
appellant did not serve in Vietnam.  His claim of service 
connection for prostate cancer is therefore not subject to 
provisions affording a presumptive connection between such 
service and a diagnosis of the disorder at issue.  See 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d), 
3.309(e).  

Cancer of the prostate was diagnosed in September 1995, fully 
three years after the appellant was discharged from active 
military service, and over two years after the expiration of 
the applicable statutory presumptive period.  

There has been proffered no competent medical opinion that 
links cancer of the prostate to any incident of military 
service.  In this regard, the Board is mindful that the 
appellant has been diagnosed to have prostatitis, and service 
connection has been granted for this disability.  However, 
the record remains devoid of any competent medical evidence 
of a linkage between the inflammation of the prostate and the 
ultimately diagnosed cancer.  As is noted above, it is the 
appellant's burden, and the appellant's alone, to establish a 
well-grounded claim.  Epps, supra.  In the absence of a 
competent medical opinion linking the two disorders, the 
Board finds that the appellant's claim is not well grounded 
and that it must be denied.  See Allday v. Brown, 7 Vet. App. 
517 (1995);  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut 
v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991). 


Entitlement to service connection for asthma

Factual background:

While on active duty in October 1978, the appellant 
complained of wheezing in the chest and reported that his 
heart beat had increased.  The diagnostic assessment was 
asthma.  

In December 1979, the appellant complained of chest pain of 
three days duration. He reported that the pain had begun when 
he was playing basketball.  The diagnostic assessment was a 
possible muscle strain.  

The appellant's April 1992 pre-retirement physical 
examination is devoid of any complaint, symptoms, or clinical 
findings relative to asthma.

During the March 1994 personal hearing before a hearing 
officer at the RO, the appellant stated his asthma began when 
he was stationed in either in Fort Eustis or in Germany.  He 
stated that he could not walk up a flight of stairs without 
becoming short of breath.  (T. 26).  He stated that he 
purchased a commercially available "inhaler" for self-
treatment.  (T. 27).  

During the April 1994 VA examination, the appellant reported 
that he occasionally was short of breath but he had not been 
treated for asthma since his in-service episode.  The 
examiner opined that there was insufficient clinical evidence 
to warrant a diagnosis of an acute or chronic problem.   

A service department medical treatment record reflects that 
in May 1995, the appellant was treated after complaining of 
difficulty breathing.  The diagnostic assessment was 
bronchitis.  There is no reference in the record of this 
treatment to asthma, or of any in-service complaint or 
symptoms.  

During the course of a March 1997 air transfer for treatment 
of his prostate cancer, it was noted on various records 
relative to the air transfer that the appellant had  been 
diagnosed at an unspecified time to have asthma.    

The July 1998 examination report authored by Dr. H. reflects 
that the appellant reported a past medical history of "mild 
asthma, which flares occasionally."  He denied chest pain, 
but reported that he had an occasional cough.  Upon clinical 
examination, his lungs were noted to be clear to auscultation 
and percussion, bilaterally.  

Relevant law and analysis:      

As noted above, in order for a claim to be well-grounded, 
there must have been submitted competent medical evidence of 
a disability in support of the claim.  Caluza, supra.  
Although in October 1978, the appellant's complaint of 
wheezing had been attributed to asthma, the record subsequent 
to that incident is devoid of any diagnosis or mention of 
asthma.  Of particular relevance in this regard are the 
appellant's April 1992 pre-retirement physical examination 
and the April 1994 VA physical examination.  Both of these 
reports do not reflect that that the appellant currently has 
asthma.  

The Board has considered whether a remand of this claim would 
be warranted, in light of the March 1997 air transfer records 
that were generated during the appellant's treatment for 
prostate cancer.  These records in part reflect that the 
appellant reported that he had asthma.  However, these 
reports do not serve to render the appellant's claim well-
grounded, as they appear to have been prepared from the 
appellant's report.  Moreover, the appellant has not reported 
the existence of any other information that would confirm 
that he currently has the disorder he claims.  The Board has 
examined all evidence of record with a view towards 
determining whether the appellant has notified VA of the 
possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information.  See Beausoleil, supra.  

Because the appellant's claim of service connection for 
asthma is not well grounded, it is denied.


Entitlement to service connection for a corneal abrasion of 
the left eye

Factual background: 

The appellant's service medical records reveal that in 
September 1969, he sustained a traumatic injury to the left 
eye.  He complained of photophobia and excessive tearing.  A 
corneal abrasion was diagnosed upon opthamologic examination.  
He was prescribed an eye patch and placed on limited duties 
for 24 hours.  

In February 1971, the appellant complained of burning, 
tearing, and photophobia in  both of his eyes.  In March 
1972, the appellant was again placed on limited duties 
because of an unspecified "visual defect."  During an 
opthalmologic examination conducted the following month, the 
appellant's visual acuity was assessed as 20/25 bilaterally 
without correction.  His corrected visual acuity was noted to 
be 20/20 bilaterally.  External examination of the eyes 
resulted in "negative" findings, and  media and fundi 
testing resulted in "clear" findings.  There was no mention 
of the 1969 left eye corneal abrasion.  

In May 1972, the appellant reported to a physician that he 
had experienced intermittent right eye  burning since the 
1969 corneal abrasion.  Clinical examination then revealed no 
abnormalities, and the examiner commented that the appellant 
was "rather difficult and insist[ed] that there must be 
something wrong with [his] eye." (Underlining in original 
copy of report of record.).      

In September 1976, the appellant underwent a periodic 
physical examination.  Clinical evaluation of his eyes 
(consisting of an apparent examination of visual acuity, 
refraction, pupils, ocular motility, and ophthalmoscopic 
testing) resulted in normal findings, and the appellant 
reported that he was then in "good health."  His visual 
acuity was assessed as 20/20, bilaterally.  

In May 1978, the appellant complained that his left eye had 
been bothering him "off and on" for several months.  
Erythema was noted on the conjunctival surface of the upper 
left lid.  The globe of the eye appeared to be within normal 
limits.  In August 1988, the appellant underwent a service 
department medical screening.  He was then reported to not 
require corrective eye lenses.  In July 1980, the appellant 
was involved in a motor vehicle accident.  During treatment 
for a neck stiffness and dizziness, his vision was checked 
and it was noted that he read an "eye chart" with 20/20 
vision in both eyes.  

In April 1985, the appellant again underwent a service 
department physical examination.  The appellant reported that 
he had vision in both eyes, and he made no reference to the 
1969 corneal abrasion.  Upon clinical evaluation, his eyes 
were reported as "normal."  His vision was again assessed 
as 20/20, bilaterally.  There was no reference to a corneal 
abrasion of the left eye or resulting disability.

In October 1990, the appellant complained of apparent 
bilateral vision problems when reading and of sensitivity to 
light.  He also noted the development of a ptyergium of the 
left eye.  The diagnostic impression included a "very slight 
myopia."  The appellant was re-prescribed sunglasses.   
There was no reference to a corneal abrasion of the left eye.     

During the appellant's April 1992 pre-retirement physical 
examination, his eyes were noted to be normal upon clinical 
evaluation.  His visual acuity was assessed as 20/70, 
bilaterally.  

In March 1996, the appellant was treated by a service 
department eye clinic after complaining of a sensation in his 
left eye, described by him as similar to "sand paper."  The 
appellant reported that this sensation had been present for 
24 hours, and that he had had similar problems previously.  
Examination of his left eye did not reveal the presence of a 
corneal abrasion.  The diagnostic assessment was 
conjunctivitis and probable iritis.  Upon clinical 
evaluation, the appellant's vision was assessed as 20/20 
bilaterally.  The examiner did not note the presence or 
history of a left corneal abrasion.  

The appellant underwent a VA vision examination in November 
1997.  It was noted that the appellant had a pterygium over 
the left eye.  The appellant's anterior chambers corneas, 
irises, and eye lenses were all assessed as "Ok."  His 
pupils were noted to be equal and reactive to light.  Upon 
clinical evaluation, the appellant's corrected left eye 
vision was assessed as 20/25.



Relevant law and analysis:

As noted above, in order for a claim to be well grounded, 
there must have been submitted competent medical evidence of 
a disability in support of the claim.  Caluza, supra.  The 
evidence of record does not reflect that the appellant has a 
disability resulting from the 1969 traumatic injury to the 
left eye, then diagnosed as a corneal abrasion.  

Although the appellant was treated for a left eye corneal 
abrasion 30 years ago, there has been presented no competent 
medical evidence suggesting that the appellant has a 
disability resulting from that accident.  While the medical 
evidence reflects that the appellant was periodically treated 
for a short period of time following the in-service eye 
trauma, multiple vision examinations have not shown any 
resulting disability resulting from the in-service left eye 
trauma.  To the extent that any eye complaints have been 
reported, the Board notes that the majority of these reports 
have not been limited to the appellant's left eye, but 
instead relate to bilateral vision symptoms.  Most 
critically, there were no vision defects noted during the 
appellant's pre-military retirement  physical examination.  

The record reflects that it was in March 1996, approximately 
three and one-half years later that the appellant was treated 
for an eye-related complaint.  At that time, clinical 
examination of the appellant's his left eye did not reveal 
the presence of a corneal abrasion.  The diagnostic 
assessment was conjunctivitis and probable iritis, and the 
examiner did not comment upon their etiology.  Moreover, 
there was then demonstrated no vision impairment, as upon 
clinical evaluation, the appellant's vision was assessed as 
20/20 bilaterally.  The November 1997 VA examination further 
did not result in a finding of a vision impairment resulting 
from the left eye corneal abrasion.  

Because the evidence does not show that the appellant has a 
vision disability resulting from the corneal abrasion of the 
left eye, his claim is not well grounded as a matter of law 
and is denied.  Sabonis, supra.  

Entitlement to service connection for bilateral refractive 
error

Factual background:

Because the facts as generally pertaining to this issue are 
reported in the context of the appellant's claim of service 
connection for a left eye corneal abrasion, they will not be 
repeated here in full.  However, the relevant facts presented 
for this issue are that in October 1990, the appellant was 
noted to have a slight myopia of the left eye and that this 
was further noted in the November 1997 VA examination.  

Relevant law and analysis:

Congenital or developmental defects (and refractive errors of 
the eyes) may not be service connected as they are not 
diseases or injuries under the law. 38 C.F.R. §§ 3.303, 4.9. 
The General Counsel of VA has noted, however, in a 
precedential opinion, that if, during service, superimposed 
disease or injury does occur, service connection may be 
warranted for the resultant disability. O.G.C. Prec. 82-90, 
55 Fed. Reg. 45,711 (1990).  See Winn v. Brown, 8 Vet. App. 
510, 516 (1996), and cases cited therein.

The evidence of record reflects that a refractive error of 
the left eye has been noted.  However, in order for there to 
have been a well-grounded claim of service connection for a 
superimposed disease or aggravation upon a congenital 
condition, there must be presented competent medical evidence 
suggesting its occurrence. 
See Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Allen v. 
Brown, 7 Vet. App. 439 (1995).  
 
In this case, there has been presented no competent medical 
evidence of record reflecting that the appellant's refractive 
error was sustained or aggravated as a result of any incident 
of his military service.  The claim of service connection is 
therefore not well grounded as a matter of law and is denied.   


Entitlement to a compensable disability rating for pterygium 
of the left eye

Factual background:

Because the facts as generally pertaining to this issue are 
reported in the context of the appellant's claim of service 
connection for a left eye corneal abrasion, they will not be 
repeated here in full.  However, the relevant facts presented 
for this issue are that in October 1990, the appellant was 
noted to have a ptyergium of the left eye, and that this was 
further noted in the November 1997 VA examination.  [For 
purposes of definition only, and pursuant to the Board's 
responsibility to provide an adequate statement of the 
reasons or basis for its decision, the Board notes that 
pterygium may be defined as a "winglike structure, applied 
especially to an abnormal triangular fold of membrane, in the 
interpalpebral fissure."  Dorland's Illustrated Medical 
Dictionary, 1386 (27th ed., 1988);  see Godfrey v. Brown, 
8 Vet. App. 113, 120-21 (1995)].    

Relevant law and analysis:

A claim for a rating greater than is assigned is generally 
regarded as a new claim and is subject to the well-
groundedness requirement of 38 U.S.C.A. § 5107(a) (West 
1991).  In order to present a well-grounded claim for an 
increased rating of a service-connected disability, a veteran 
need only submit his or her competent testimony that 
symptoms, reasonably construed as related to the service-
connected disability, have increased in severity since the 
last evaluation.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 631-2 (1992); see also Jones v. Brown, 7 Vet. App. 134 
(1994). The appellant has alluded to a worsening of his 
symptoms than is contemplated by the currently assigned 
rating.  The Board thus concludes that the appellant has 
presented a well- grounded claim for an increased rating for 
his service-connected disorder.

The service connected left eye pterygium is currently rated 
as noncompensable (0%) under Diagnostic Code 6034. That 
rating contemplates pterygium and instructs to "rate for 
loss of vision, if any."  38 C.F.R. Part 4, § 4.84a, 
Diagnostic Code 6034 (1998).   In order to warrant the 
minimal compensable rating of 10 percent for impaired vision 
the veteran would have to have a minimum corrected vision of 
20/50 in one eye and 20/40 in the other eye.  38 C.F.R. 
§§ 4.75, 4.84a, Diagnostic Code 6079 (1996).  Because this 
has not been shown in the instant case, a rating greater than 
zero percent is denied.  


Entitlement to a rating greater than 50 percent for bilateral 
pes planus

Factual background:

The appellant's service medical records reflect that in 
October 1969, he was prescribed orthotic inserts for 
treatment of flat feet.  During an April 1994 VA examination, 
he complained of pain in his feet with prolonged walking.  He 
was diagnosed to have severe pes planus.

During the November 1997 VA examination, bilateral advanced 
pes planus was noted.  The appellant had no arches, either 
actively on passively.  He could not singly or bilaterally 
perform a toe raise, and he was noted to have "very 
limited" inversion strength.  Tenderness was noted along 
both arches and was not correctable.  

Relevant law and analysis:

The Board notes that by rating decision dated in February 
1998, the appellant's bilateral pes planus was assigned a 50 
percent disability rating, effective September 1992.  The RO 
thus granted the appellant the maximum schedular rating for 
the entirety of the period since his claim for service 
connection had been submitted.  

The currently-assigned 50 percent disability rating 
represents the amount of disability resulting from pes planus 
evaluated utilizing the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  Under these rating criteria, 
pronounced acquired bilateral pes planus with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, and which is not improved by 
orthopedic shoes or appliances will be rated as 50 percent 
disabling.  This is the highest rating provided under this 
Diagnostic Code.

A higher schedular rating not being available, the claim for 
a rating greater than 50 percent is denied.  


Entitlement to a compensable disability rating for the 
residuals 
of a left ring finger fracture.

Factual background:

The appellant's service medical records reveal that in 
October 1985, he fractured  his left ring finger while 
playing football, and sustained a "mallet fracture."  He 
underwent an open reduction, internal fixation of the left 
ring finger at the distal phalanx base.  Following this 
procedure, the appellant complained in November 1985 of 
continued pain.  He was instructed in range-of-motion, 
stretching and strengthening exercises.  Subsequent to the 
November 1985 treatment, there are no further references to 
the appellant's left ring finger fracture in the appellant's 
service medical records.  

At the April 1994 personal hearing before a hearing officer 
at the RO, the appellant stated that he experienced swelling, 
weakness, loss of range of motion of his finger and pain when 
he attempted to lift items.  (T. 2).  He stated that he had 
limited motion in the middle finger joint.  (T. 3).  

During the April 1994 VA examination, the appellant reported 
that he could not bend his finger fully, and cold weather 
caused pain and problems with his grip.  He was noted to have 
a decreased range of motion in the distal interphalangeal 
joint of his fourth finger amounting to half of normal 
flexion.  His finger was nontender.  

During the November 1997 VA examination, the appellant 
reported "discomfort" of his left ring finger when he used 
it to grip items.  Upon clinical examination, he was noted to 
have a well-healed scar.  His finger displayed normal range 
of motion and all joints as well as normal grip strength.  

Relevant law and analysis:

The appellant's service-connected disability resulting from 
the residuals of a left finger fracture is evaluated under 
Diagnostic Code 5227, pertaining to ankylosis of the 
individual fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5227 
(1998).  Under this diagnostic code, ankylosis of any finger 
other than the thumb, index finger, or middle finger is not 
compensable, unless such ankylosis is extremely unfavorable. 
38 C.F.R. § 4.71a, Diagnostic Code 5227.  If there is only 
one joint of a digit ankylosed or limited in its motion, the 
ankylosis is considered extremely unfavorable if motion to 
within two inches (5.1 centimeters) of the median transverse 
fold of the palm is not possible. 38 C.F.R. § 4.71a.  
Extremely unfavorable ankylosis will be rated as amputation 
under Diagnostic Codes 5152 through 5156. Id.

In November 1997, the appellant's left ring finger displayed 
full range of motion and all joints and was accompanied by a 
normal grip strength, albeit with the appellant's report of 
discomfort.  Clearly, extremely unfavorable ankylosis of the 
finger was not demonstrated upon clinical examination, and a 
compensable disability rating is therefore not for 
application.    

Additional Matters:

The Board has examined all evidence of record with a view 
towards determining whether the appellant has notified VA of 
the possible existence of information which would render 
plausible those claims found not well-grounded.  However, the 
Board finds no such information.  See Beausoleil v. Brown, 8 
Vet. App. 459, 464-465 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995).

In this decision, the Board has found the appellant's claims 
of service connection for sinusitis, hemorrhoids and for 
asthma not well grounded, and therefore upon   different 
bases than did the RO.  When the Board addresses in its 
decision a question that has not been addressed by the RO, in 
this case well-groundedness, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).   The Board concludes, 
however, that the appellant has been accorded ample 
opportunity to fully present his claims, and any error by the 
RO in the adjudication of the claims on a broader basis that 
that applied by the Board could not be prejudicial.  

With regard to the appellant's claims for disability ratings 
greater than assigned, the Board has considered whether the 
appellant's claim should be referred for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).   
Under that provision, referral of rating cases may be made to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission for consideration of the assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. See 
38 C.F.R. § 3.321(b)(1)(b).

However, there has been produced no evidence suggesting that 
the appellant's service-connected disorders, either 
individually or in combination, present an exceptional or 
unusual disability picture.  The medical evidence of record 
reveals that none of these service-connected disorders have 
resulted in frequent hospitalization or such a significant 
deterioration of health and impairment of vocational 
function, beyond that contemplated by the currently assigned 
schedular ratings.  

In particular, in one of the most recent private medical 
records obtained, J.H.P, M.D., of the Front Range 
Orthopaedics Professional Group, reported in a February 1998 
letter that besides the appellant's non-service-connected 
knee disorders, the appellant was "an otherwise healthy 52-
year old."  In Dr. H.'s July 1998 report, the appellant was 
reported to have been "generally in good health" until the 
time of his automobile accident.  In a July 1998 report of 
hospital discharge summary following surgery relative to the 
automobile accident, the appellant was reported to have asked 
E.F., M.D. when he could return to work as a school bus 
driver.  

 

ORDER

A well-grounded claim of service connection for a disability 
caused by a positive tine test not having been submitted, the 
claim is denied.

A well-grounded claim of service connection for carpal tunnel 
syndrome of the left hand not having been submitted, the 
claim is denied.

A well-grounded claim of service connection for gout of both 
feet not having been submitted, the claim is denied.

A well-grounded claim of service connection for the residuals 
of a concussion (headaches) not having been submitted, the 
claim is denied.

A well-grounded claim of service connection for sinusitis not 
having been submitted, the claim is denied.

A well-grounded claim of service connection for hemorrhoids 
not having been submitted, the claim is denied.

A well-grounded claim of service connection for bilateral 
high frequency hearing loss not having been submitted, the 
claim is denied.

A well-grounded claim of service connection for a disability 
caused by hypercholesterolemia not having been submitted, the 
claim is denied.

A well-grounded claim of service connection for prostate 
cancer not having been submitted, the claim is denied.

A well-grounded claim of service connection for asthma not 
having been submitted, the claim is denied.

A well-grounded claim of service connection for a corneal 
abrasion of the left eye not having been submitted, the claim 
is denied.

A well-grounded claim of service connection for bilateral 
refractive error not having been submitted, the claim is 
denied.   

A rating greater than zero percent for pterygium of the left 
eye is denied.

A rating greater than 50 percent for bilateral pes planus is 
denied.

A rating greater than 10 percent for the residuals of a left 
ring finger fracture is denied.


REMAND

The Board has carefully considered the appellant's claims 
relative to bilateral shoulder bursitis and for prostatitis.  
The Board is of the opinion that further development of the 
record is warranted with regard to these claims.  

During the March 1994 personal hearing, the appellant stated 
that he took Motrin(r) for his shoulder pain.  He stated that 
his symptoms were characterized by sharp pain, and that when 
he attempted to raise both arms over his shoulders, he was 
unable to do so.  He stated that he was unable to sleep 
because of the shoulder pain, which was constant.  During the 
April 1994 VA physical examination, the appellant was noted 
to have a full range of motion and could flex and abduct both 
shoulders to 180 degrees.  Crepitance upon motion was noted, 
but there was no point tenderness or swelling noted.  
Radiographic examination found no fractures or dislocations.  

The appellant's bilateral shoulder disorder was reexamined by 
VA medical personnel in November 1997.  The examiner opined 
that the appellant's right shoulder range of motion was 
"very limited.  Forward elevation was to 90 degrees,  
external rotation was to 20 degrees, internal rotation was to 
20 degrees, abduction was to 90 degrees.  The examiner noted 
that the appellant had difficulty lifting the right shoulder 
and had very limited range of motion of the right shoulder 
with significant pain with any motion.  Crepitation was noted 
during the range of motion testing.  

It was noted that the left shoulder had similar symptoms such 
as pain with use, weakness, and difficulty in lifting the 
arm, but that these symptoms were not as painful as on the 
right.  Upon examination of the left shoulder, forward 
elevation of 180 degrees was noted.  External rotation was to 
65 degrees, internal rotation was to 70 degrees.  Mild 
weakness was noted during external rotation, and there was 
noted mild spinatous atrophy.  Tenderness was noted in the 
subacromial space.    

As is noted above, in July 1998 the appellant underwent a 
physical examination conducted by Dr. H. with regard to a 
disability of the knees.  During the course of that 
examination, the appellant reported that he was unable to 
raise his arms above the shoulders "because of [a] shoulder 
injury from his accident."  Examination of the report 
reveals this to be a reference to an August 1997 accident 
when the appellant was "apparently hit by a car.  He 
sustained a Type III fracture of the right tibia."  

The Board is of the opinion that given the evaluations of 
record and the appellant's subjective reports of the severity 
of his disorder, clinical inquiry should be undertaken with 
regard to whether there exists an objectively clinical basis 
for the appellant's subjective reports of a worsening 
bilateral shoulder condition.
  
In resolving this issue, the RO will be instructed to 
reconsider whether the facts demonstrate a worsening of a 
disorder over the course of time, thus warranting the 
assignment of "staged" ratings.  See Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan 20, 1999).

As to the appellant's prostatitis claim, the Board notes that 
in February 1997, it was reported that the appellant 
experienced "normal urination."  The Board notes that in 
conjunction with the November 1997 VA examination, the 
appellant reported that he experienced decreased urinary 
stream, post-void dribbling, urinating "15 times on an 
average day," and that he wore a Pamper(r) while at work 
driving a bus.  The examiner did not comment upon the 
appellant's report with regard to his symptoms, other than to 
observe that the appellant "was treated intermittently over 
an eight year period as described."  

In its decision, the RO found that the continued assignment 
of a 20 percent rating was appropriate, on the basis that the 
appellant had not reported that the required frequency of 
changing of absorbent materials was not sufficient to warrant 
a 40 percent rating.  Unaddressed by the RO was the 
appellant's contention relative to the number of times he 
urinated daily.  

In light of the appellant's contentions, the Board is further 
of the opinion that a clarifying genitourinary examination 
should be conducted to ascertain the severity of the 
appellant's prostatitis.  Accordingly, the appellant will be 
afforded this opportunity upon remand of this issue.  

Accordingly, these matters are REMANDED for the following 
development:




1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment that 
is not evidenced by the current record 
with regard to his claims relative to 
prostatitis and bilateral shoulder 
bursitis.  The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The appellant should be afforded a VA 
genitourinary examination to determine 
the nature and severity of his service-
connected prostatitis. The appellant's 
claims folder, including a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination. The examiner is asked to 
comment on the level of severity of all 
manifestations of the appellant's 
prostate disorder.  Specifically, an 
assessment must be made by the examiner 
as to whether a voiding dysfunction or 
urinary tract infection is his 
predominant problem, and any sign or 
symptom of such voiding dysfunction, 
urinary tract infection, obstructed 
voiding or urinary frequency must be 
described in detail. All necessary 
testing should be performed, particularly 
as pertains to the information required 
under the rating criteria used in the 
evaluation of obstructive voiding. The 
report of the examination should be 
associated with the appellant's claims 
folder.

3. The RO should then afford the 
appellant a VA orthopedic examination to 
determine the current severity of the 
bilateral shoulder bursitis.  All 
indicated tests, including range of 
motion studies, must be conducted. The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study. The examiner should 
provide ranges of motion in degrees. The 
examiner should specify the nature and 
severity of the symptoms attributed to 
the service-connected disabilities, and 
whether there exists a clinically 
objective basis for the appellant's 
subjective reports for the severity of 
his disorder.  The examiner should 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the service-connected shoulder 
disabilities (as it affects each shoulder 
separately).  The examiner should be 
requested to provide an opinion as to the 
extent that pain limits the appellant's 
functional ability. The examiner should 
also be requested to determine whether, 
and to what extent, the shoulders exhibit 
weakened movement, excess fatigability, 
or incoordination. A complete rationale 
for any opinion expressed must be 
provided. A copy of the examination 
report should be associated with the 
claims folder.

If the examination reports contain insufficient information 
to address the inquiries as specified, it is incumbent upon 
the rating board to return the reports as inadequate.  
38 C.F.R. § 4.2 (1998).  Thereafter, the RO should 
readjudicate the appellant's claims under a broad 
interpretation of the applicable regulations.  With regard to 
the appellant's claim relative to the bilateral shoulder 
disorder,  the RO should include due consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives.  The United States Court of Appeals for Veterans 
Claims has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appellant will be free to submit additional evidence and 
argument on the remanded claims.  Quarles v. Derwinski, 3 
Vet. App. 129 (1992).
  
This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 
  The Board notes that by rating decision dated in June 1994, service connection was 
denied for tinnitus.  Review of the appellant's claims folder does not reveal that the 
appellant sought to challenge the rating decision by the filing of a timely notice of 
disagreement.  
  The Board notes that by rating decision dated in June 1994, service connection was 
granted for musculoskeletal chest pain and a zero percent disability was assigned.  The 
appellant has not expressed disagreement with this rating decision.  
  As a military retiree, the appellant was apparently entitled to treatment at a military 
medical facility because of his retirement status.  
  The factual summary related in this section is relevant to the appellant's claims of service 
connection for a corneal abrasion of the left eye, bilateral refractive error, and to his 
request for a disability rating greater than is assigned for pterygium of the left eye.  
  The reference to a right eye complaint is an apparent error on the part of the May 1972 
examiner.  
- 39 -


- 1 -


